Citation Nr: 0604176	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-04 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for 
headaches.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946 and from August 1952 to August 1954.   

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision, in which the RO found new 
and material evidence had not been submitted to reopen the 
veteran's claim for entitlement to service connection for 
headaches.  In a December 2003 Statement of the Case, the RO 
found new and material evidence had been submitted and denied 
the veteran's claim for service connection for headaches on 
the merits.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCREC 05-92.  

For good cause shown, the appeal was advanced on the Board's 
docket under the provisions of 38 C.F.R. § 20.900(c).

The issue of entitlement to service connection for headaches 
on the merits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
headaches in June 1985.

2.  Evidence received subsequent to the June 1985 Board 
decision denying service connection for headaches is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 


CONCLUSIONS OF LAW

1.  The June 1985 decision in which the Board denied 
entitlement to service connection for headaches is final.  
38 U.S.C. § 4004 (1985); 38 C.F.R. § 19.104 (1985).

2.  New and material evidence having been submitted, the 
claim for service connection for headaches is reopened.  
38 U.S.C. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for headaches, and 
the finding that remand for additional development of the 
claim on the merits is required, the Board finds that no 
further discussion of VCAA compliance is warranted at this 
time.


Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2005).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Board notes that the definition of new and material 
evidence was revised in August 2001 to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,628-45,629 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156 (2005)).  The change in law, however, pertains only 
to claims filed on or after August 29, 2001.  Here, the 
veteran's claim was filed prior to August 29, 2001, and, as 
such, these changes are not applicable in the instant case.

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).


Analysis

The veteran is seeking service connection for headaches.  He 
appears to be contending that he is currently experiencing 
headaches due to his service connected hearing loss and 
tinnitus and because he was subjected to a great deal of 
gunfire aboard his ship while he was in service.

The veteran initially claimed entitlement to service 
connection for headaches December 1983.  By way of a June 
1985 decision, the Board found that the veteran's headaches 
were not present during either of the veteran's active 
periods of service and denied the claim.  That decision is 
final.  38 U.S.C. § 4004 (1985); 38 C.F.R. § 19.104 (1985).

In March 2000, the veteran attempted to reopen his claim for 
service connection.  In an April 2001 decision, the RO found 
that new and material evidence had not been submitted to 
reopen the claim for service connection for headaches.  In a 
letter received shortly thereafter, the veteran disagreed, in 
pertinent part, with the denial of the headache claim.  
However, a cover sheet attached to the veteran's letter from 
the representative incorrectly stated the veteran was 
appealing the denial of hearing loss rather than headaches.  
The RO advised the veteran that hearing loss was not decided 
in the April 2001 rating decision, and could not be appealed.  
However, no action was taken on the veteran's actual letter 
with respect to the specific disagreement on the denial of 
the headache claim.  Thus, the appeal actually arises from 
the April 2001 decision.

The veteran submitted another claim in September 2001.  This 
claim was most adjudicated in a February 2003 rating decision 
in which the RO determined that new and material evidence had 
not been submitted to reopen the claim.  In a December 2003 
Statement of the Case (SOC) the RO found that that new and 
material evidence had been submitted to reopen the claim.  

Specifically, the veteran submitted a December 2002 letter 
from Dr. N. Tsapatsaris which revealed that the veteran was 
under his care.  Dr. Tsapatsaris noted that the veteran had a 
history of chronic tinnitus, headaches and hearing loss that 
had been an ongoing disability to him.  He opined that it was 
as likely as not that these disabilities were related to a 
prior military injury or event.  

The veteran also submitted a May 2003 letter from Dr. M. 
Sullivan which revealed that the veteran was her patient 
several years ago due to a history of chronic headaches 
related to tinnitus and hearing loss.  She noted that it was 
as likely as not to assume that the disability was related to 
his prior military service. 

Clearly, the above evidence is new, in that it was not 
previously considered.  The evidence is also material as it 
addresses the etiology of his headaches, and must be 
considered in order to fairly decide the merits of the claim.  

Accordingly, as new and material evidence has been submitted, 
the claim for service connection for headaches is reopened.  
To this extent only, the benefit sought on appeal is granted.


ORDER

As new and material evidence has been submitted, the claim of 
service connection for headaches is reopened, and to this 
extent only the appeal is allowed.


REMAND

Adjudication of the claim does not end with the finding that 
new and material evidence has been submitted.  Once the claim 
is reopened, a review of the merits of the claim is required.

The veteran's service medical records are silent for 
treatment for headaches.  The veteran appeared for a VA 
examination in December 2002.  During the examination the 
veteran reported initially experiencing persistent headaches 
while he was a gunnery officer on a naval battle cruiser from 
1952 to 1954.  A physical and neurological examination did 
not reveal any abnormalities.  The examiner diagnosed the 
veteran's symptoms as persistent headache, but did not 
provide an opinion as to whether the veteran's headaches were 
related to service.  

As the Board noted above, the veteran's claims file includes 
two favorable opinions which note that it is as likely as not 
that the veteran's headaches are related to his military 
service.  Neither physician revealed the rationale for their 
opinions, nor does it appear the opinions were based upon a 
review of the claims file.  Therefore, the Board finds that a 
complete examination to include a review of the claims file 
is necessary to determine the nature and etiology of the 
veteran's headaches.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, this appeal is remanded to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his headaches 
since May 2003.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his current headache 
disorder.  The claims folder must be made 
available to and reviewed by the 
examiner.  

Following a review of the records in the 
claims file and examination of the 
veteran, the examiner should provide an 
opinion on the type of headaches the 
veteran experiences, and whether these 
current headaches are as likely as not 
related to his active service or his 
service- connected hearing loss and/or 
tinnitus.  (The term, "as likely as 
not," does not mean "within the realm of 
medical possibility," but rather that 
the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to 
find in favor of the examiner's 
conclusion as it is to find against 
it.).  The examiner should provide a 
rationale for all opinions expressed.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
be given the opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).




	                        
____________________________________________
	K. A. BANFIELD
		Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


